DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. That is, claim 19 recites a “one or more computer storage media" without limiting the media to only non-transitory embodiments even when interpreted in light of the specification. That is, [0054] of the applicant’s specification recites “Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures”. Further, [0055] of the applicant’s specification recites “Computer-readable media is categorized into two disjoint categories: computer storage media and transmission media…Transmission media include signals and carrier waves”. Therefore, under the broadest reasonable interpretation, the “one or more computer storage media” as recited in the claims, when interpreted in light of the specification, covers propagating signals and carrier waves which do not fall within one of the eligible statutory categories. Claim 20 is also rejected for the same reason due to its dependency on claim 19.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; receiving, from the client process, a first client request that identifies a first model meta file of the plurality of model meta files, the first model meta file corresponding with a first machine learning model; accessing the model meta file storage to retrieve the first model meta file; using the first model meta file to create a first model request; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request; comparing the first model result to one or more conditions of a first output defined in the first model meta file; and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process.
The limitations of comparing the first model result to one or more conditions of a first output defined in the first model meta file; and upon determining that the first model result matches the one or more conditions of the first output…, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “comparing” in the context of this claim encompasses the user comparing (analyzing and judging) the result to output conditions. The “and upon determining…” limitation encompasses the user judging that the result matches the output condition. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; receiving, from the client process, a first client request that identifies a first model meta file of the plurality of model meta files, the first model meta file corresponding with a first machine learning model; accessing the model meta file storage to retrieve the first model meta file; using the first model meta file to create a first model request; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request; … delivering content of the first output to the client process. The abstraction system, model meta file storage and client process are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; receiving, from the client process, a first client request that identifies a first model meta file of the plurality of model meta files, the first model meta file corresponding with a first machine learning model; accessing the model meta file storage to retrieve the first model meta file; using the first model meta file to create a first model request; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The additional elements of … delivering content of the first output to the client process represents an insignificant post-solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; receiving, from the client process, a first client request that identifies a first model meta file of the plurality of model meta files, the first model meta file corresponding with a first machine learning model; accessing the model meta file storage to retrieve the first model meta file; using the first model meta file to create a first model request; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of …delivering content of the first output to the client process represents an insignificant post-solution activity that are well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the field of data outputting and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.

Independent claim 13 recites a method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: receiving, from a client process, a first client request that identifies a first model meta file that corresponds with a first machine learning model and that includes one or more values for one or more input parameters, the first model meta file defining the one or more input parameters, one or more variables, one or more converters and one or more outputs; employing the one or more converters defined in the first model meta file to determine one or more values for the one or more variables; creating a first model request that includes at least one of the one or more values for the one or more input parameters that were included in the first client request and that includes at least one of the one or more values for the one or more variables; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request; comparing the first model result to one or more conditions of a first output defined in the first model meta file; and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process.
The limitations of comparing the first model result to one or more conditions of a first output defined in the first model meta file; and upon determining that the first model result matches the one or more conditions of the first output…, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “comparing” in the context of this claim encompasses the user comparing (analyzing and judging) the result to output conditions. The “and upon determining…” limitation encompasses the user judging that the result matches the output condition. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 13 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: receiving, from a client process, a first client request that identifies a first model meta file that corresponds with a first machine learning model and that includes one or more values for one or more input parameters, the first model meta file defining the one or more input parameters, one or more variables, one or more converters and one or more outputs; employing the one or more converters defined in the first model meta file to determine one or more values for the one or more variables; creating a first model request that includes at least one of the one or more values for the one or more input parameters that were included in the first client request and that includes at least one of the one or more values for the one or more variables; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request; … delivering content of the first output to the client process. The abstraction system, model meta file storage and client process are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receiving, from a client process, a first client request that identifies a first model meta file that corresponds with a first machine learning model and that includes one or more values for one or more input parameters, the first model meta file defining the one or more input parameters, one or more variables, one or more converters and one or more outputs; employing the one or more converters defined in the first model meta file to determine one or more values for the one or more variables; creating a first model request that includes at least one of the one or more values for the one or more input parameters that were included in the first client request and that includes at least one of the one or more values for the one or more variables; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The additional elements of … delivering content of the first output to the client process represents an insignificant post-solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, from a client process, a first client request that identifies a first model meta file that corresponds with a first machine learning model and that includes one or more values for one or more input parameters, the first model meta file defining the one or more input parameters, one or more variables, one or more converters and one or more outputs; employing the one or more converters defined in the first model meta file to determine one or more values for the one or more variables; creating a first model request that includes at least one of the one or more values for the one or more input parameters that were included in the first client request and that includes at least one of the one or more values for the one or more variables; submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model; obtaining a first model result from the evaluation of the first model request represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of …delivering content of the first output to the client process represents an insignificant post-solution activity that are well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the field of data outputting and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 13 is not patent eligible.

Independent claim 19 recites one or more computer storage media storing computer executable instructions which when executed implement a method for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; providing an application programming interface (API) by which the client process can submit a client request that identifies one of the plurality of model meta files; in response to receiving a client request via the API: determining which of the plurality of model meta files the client request identifies; using the identified model meta file to create a model request; submitting the model request to a machine learning service to cause the machine learning service to evaluate the model request against the particular machine learning model with which the identified model meta file corresponds; obtaining a model result from the evaluation of the model request; comparing the model result to one or more conditions of an output defined in the identified model meta file; and upon determining that the model result matches the one or more conditions of the output, delivering content of the output to the client process.
The limitations of comparing the first model result to one or more conditions of a first output defined in the first model meta file; and upon determining that the first model result matches the one or more conditions of the first output…, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “comparing” in the context of this claim encompasses the user comparing (analyzing and judging) the result to output conditions. The “and upon determining…” limitation encompasses the user judging that the result matches the output condition. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 19 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – one or more computer storage media storing computer executable instructions which when executed implement a method for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; providing an application programming interface (API) by which the client process can submit a client request that identifies one of the plurality of model meta files; in response to receiving a client request via the API: determining which of the plurality of model meta files the client request identifies; using the identified model meta file to create a model request; submitting the model request to a machine learning service to cause the machine learning service to evaluate the model request against the particular machine learning model with which the identified model meta file corresponds; obtaining a model result from the evaluation of the model request; … delivering content of the output to the client process. The one or more computer storage media storing computer executable instructions…; model meta file storage; and API are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; providing an application programming interface (API) by which the client process can submit a client request that identifies one of the plurality of model meta files; in response to receiving a client request via the API: determining which of the plurality of model meta files the client request identifies; using the identified model meta file to create a model request; submitting the model request to a machine learning service to cause the machine learning service to evaluate the model request against the particular machine learning model with which the identified model meta file corresponds; obtaining a model result from the evaluation of the model request represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The additional elements of … delivering content of the first output to the client process represents an insignificant post-solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of maintaining a model meta file storage that stores a plurality of model meta files, each model meta file corresponding with a particular machine learning model, each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs; providing an application programming interface (API) by which the client process can submit a client request that identifies one of the plurality of model meta files; in response to receiving a client request via the API: determining which of the plurality of model meta files the client request identifies; using the identified model meta file to create a model request; submitting the model request to a machine learning service to cause the machine learning service to evaluate the model request against the particular machine learning model with which the identified model meta file corresponds; obtaining a model result from the evaluation of the model request represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional element of …delivering content of the first output to the client process represents an insignificant post-solution activity that are well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the field of data outputting and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 19 is not patent eligible.
Claims 2-12, 14-18, 20 depend on claims 1, 13, 19 and include all the limitations of these claims. Therefore, claims 2-12, 14-18, 20 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2). 
Claim 2 recites an additional limitation pertaining to validating of a client request. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of observing, analyzing and judging the parameters of a request to determining that it includes values for input parameters specified in a file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2 is not patent eligible.
Claim 3 recites an additional limitation pertaining to including an identifier to identify a first model meta file in a client request. This additional limitation does not integrate the abstract idea into a practical application and merely represents an insignificant extra-solution activity to the judicial exception and is a mere data gathering step that limits the request to specifying an identifier of a file.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, this additional element does not cause the claim to amount to significantly more than the judicial exception.
Claims 4-7, 15 recite additional limitations pertaining to defining the first model meta file and creating the first client request. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activity to the judicial exception and are mere data gathering steps that limit the defining of the first model meta file and creating of the first client request.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 8-10, 20 recite additional limitations pertaining to defining the first model meta file and converters that use a command for determining values for variables. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activity to the judicial exception and are mere data gathering steps. The converter is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of performing commands), and therefore, would not meaningfully limit the claim.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 11, 16 similarly recite the additional limitations pertaining to the delivering of content of the first output. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant post-solution activities to the judicial exception and is a mere data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity in the field of data outputting and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 12 recites similar limitations as a portion of those recited in claim 1 except that it covers performance of similar steps in a subsequent or secondary iteration. Therefore, the rationale to reject these limitations is the same as that relied upon to reject claim 1.
Claims 14, 17 recite additional limitations pertaining to one or more converters, receiving input parameters, and creating the first model meta file from the received input. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activity to the judicial exception and are mere data gathering steps that limit the creating of the model meta file. The converters are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of performing commands), and therefore, would not meaningfully limit the claim.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 18 recites additional limitations pertaining to creating the first model request including creating a table, populating cells, and creating the request based on the populated cells. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activity to the judicial exception and are mere data gathering steps that limit the creation of the request. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martín (US 2020/0394566) in view of Bowers (US 2016/0300156).
Regarding claim 1, Martín discloses:
A method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files at least by ([0015] “On the client side, the MLM service disclosed herein can reduce the complexity and previously required MLM deployment actions down to an API call containing a MLM and data.” [0059] “In practice, ML workflows include many stages, from feature extraction and transformation to model fitting and tuning. As an example, a ML pipeline can consist of string indexing a set of categorical features, followed by one hot encoding them, assembling the results into a feature vector, and, finally, executing a linear regression on the features. A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle” [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.” [0047] “If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable”) and Figs. 4A-4C show an example of a bundle of JSON files (plurality of model meta files) including a bundle file, model file, and node file, respectively,
each model meta file corresponding with a particular machine learning model at least by ([0015] “A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle” [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.” [0047] “If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable”) and the bundle of JSON files include a bundle file, model file, and node file; that is, the model meta file corresponding with a particular machine learning model is the model 410 JSON file with an example shown in Fig. 4B included within the bundle,
each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs at least by ([0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation. In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly. The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and at least Fig. 4C shows the node file which defines the inputs and outputs, while at least Fig. 4B shows the model file which defines the attributes (more than zero variables) as well as a one hot encoder subdirectory, vector assembler subdirectory, standard scaler subdirectory, and linear regression subdirectory (more than zero converters);
receiving, from the client process, a first client request that identifies a first model meta file of the plurality of model meta files, the first model meta file corresponding with a first machine learning model at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.”);
accessing the model meta file storage to retrieve the first model meta file; using the first model meta file to create a first model request at least by ([0043] “In some embodiments, an MLM may already reside on an Al platform which hosts the MLM service disclosed herein. In such a case, previously, the MLM would be delivered or published directly to a consuming application and not to an API of the Al platform. With the MLM service, the MLM is delivered or published as part of an API call to a designated API of the Al platform. The MLM and the data are uploaded through the MLM service to the designated API of the Al platform and the MLM is applied live to the data by an execution engine of the Al platform, allowing for stateless MLM consumption of data and generation of MLM prediction”) and the generated API call comprises the MLM which was delivered or published as part of it from the AI platform on which is resides;
submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.” [0011] “In this case, both the MLM and the dataset are contained in the API call” [0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values. Each line in the file is a data record consisting of one or more fields, separated by commas. As a non-limiting example, table 1 below provides an example of tabular data.” [0044] shows Table 1 which includes a plurality of input variables and values [0062] “For instance, once an MLM is trained, a user can make a request to run the MLM on some data and the MLM service can take care of the rest of necessary actions to run the MLM on an Al platform, obtain a result, and return the result in a timely manner.”) and the dataset or data 234 is included with the MLM in the API call made to the AI platform as shown in Fig. 2B;
obtaining a first model result from the evaluation of the first model request at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220”); 
…a first output defined in the first model meta file at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”);
…delivering content of the first output to the client process at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220. As shown in FIG. 2B, a MLM 232 and data 234 (to be processed by MLM 232) may reside on client system 210. In response to request 230, MLM service 220 can make an API call containing MLM 232 and data 234 to REST controller 270”).
Martín fails to disclose “comparing the first model result to one or more conditions of a first output …; and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process”
However, Bowers teaches the following limitations, comparing the first model result to one or more conditions of a first output… at least by ([0021] “a model evaluation engine 122 can perform offline testing of the latent model and compute evaluative metrics 124 based on the offline testing results 126. The evaluative metrics can be one or more binary values (e.g., “validation criteria failed” or “validation criteria passed”), discrete values (e.g., a discrete score between 0 and 10), or continuous (e.g., a percentage of the expected results that the latent model is able to reproduce by running a validation dataset or a percentage of overlapping results between the latent model and the production copy).” [0037] “the model evaluation engine 222 runs a test dataset through two or more machine learning models. The machine learner interface can generate a comparison report by comparing training configurations of the two or more machine learning models and comparing results and/or evaluative metrics of the results of running the test dataset.”) and the one or more conditions are the evaluative metrics;
and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model”) and the delivering content of the first output is the sending of a message including an evaluation reports which comprises a comparison between the results and evaluative metrics.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bowers into the teaching of Martín because the references similarly disclose the utilization of machine learning models. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Martín to further include the evaluation of models and their results as in Bowers in order to “improve[s] the workflow of building and optimizing (e.g., accuracy, consistency, efficiency, or any combination thereof) machine learning models” (Bowers, [0011]).
As per claim 3, claim 1 is incorporated, Martín further discloses:
wherein the first client request identifies the first model meta file of the plurality of model meta files by including an identifier of the first model meta file at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0022] “FIG. 4A is an example of a MLM according to some embodiments” [0059]-[0060] “An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle… FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json)…Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph”) and the request can contain a reference to the MLM (identifier) and the bundle of files for the MLM each includes unique identifiers.
As per claim 4, claim 1 is incorporated, Martín further discloses:
wherein the first model meta file defines one or more input parameters at least by ([0059]-[0060] and Figs. 4A-4C show an example bundle of files for one of the MLMs which include attributes specifying the values needed in Fig. 4B and the inputs of a node which are used by an operation) and the first client request includes one or more values for each of the one or more input parameters, and wherein using the first model meta file to create the first model request comprises including, in the first model request, the one or more values for at least one of the one or more input parameters at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0044] describes and shows the input dataset including the attributes and values).
As per claim 5, claim 4 is incorporated, Martín further discloses:
wherein the first model meta file defines an output field for each of the one or more input parameters at least by ([0060] “The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and Fig. 4C shows the node JSON file which defines the output fields for each of the inputs,
and wherein including, in the first model request, the one or more values for at least one of the one or more input parameters comprises positioning, in the first model request, the one or more values for the at least one of the one or more input parameters based on the output field defined in the first model meta file for the at least one of the one or more input parameters at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0060] “The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and at least Fig. 2B shows positioning the MLM within the request, wherein, the MLM is defined by the bundle of JSON files such as the node JSON file in Fig. 4C which also shows the positioning of the values for the inputs defined for the outputs.
As per claim 6, claim 4 is incorporated, Martín further discloses:
wherein the first model meta file defines one or more variables at least by ([0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”) and the variables are the attributes, specified in the model JSON file within the bundle of files, which correspond to values needed by the operation in order to execute,
and wherein using the first model meta file to create the first model request comprises including, in the first model request, one or more values for at least one of the one or more variables at least by [0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”).
As per claim 7, claim 6 is incorporated, Martín further discloses:
wherein the first model meta file defines an output field for each of the one or more input parameters and the one or more variables at least by ([0060] “For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute…The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and Figs. 4B-4C show the model and node JSON files which define the attributes for values needed by the operation in order to execute and output fields for each of the inputs,
and wherein including, in the first model request, the one or more values for at least one of the one or more input parameters and the one or more values for at least one of the one or more variables comprises: positioning, in the first model request, the one or more values for the at least one of the one or more input parameters based on the output field defined in the first model meta file for the at least one of the one or more input parameters; and positioning, in the first model request, the one or more values for the at least one of the one or more variables based on the output field defined in the first model meta file for the at least one of the one or more variables at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0060] “For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute…The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation) and at least Fig. 2B shows positioning the MLM within the request, wherein, the MLM is defined by the bundle of JSON files such as the node JSON file in Figs. 4B-4C which also shows the positioning of the values for the attributes as well as the inputs defined for the outputs;
As per claim 8, claim 6 is incorporated, Martín further discloses:
wherein the first model meta file defines one or more converters, and wherein the one or more values for the at least one of the one or more variables is determined using a command defined in at least one of the one or more converters at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model…Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly.”) and the attributes are determined based on the operations specified in the subdirectories of the onehotencoder, vector assembler, standard scalar (converters) of the model JSON file as shown in Fig. 4B.
As per claim 9, claim 8 is incorporated, Martín further discloses:
wherein the command is one of a database query or a function at least by ([0060] “In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly.”) and the command is at least functions.
As per claim 10, claim 8 is incorporated, Martín further discloses:
wherein the command employs at least one of the one or more values for each of the one or more input parameters included in the first client request to determine the one or more values for the at least one of the one or more variables at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0060] “The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”).
As per claim 11, claim 1 is incorporated, Bowers further discloses:
wherein delivering content of the first output to the client process comprises delivering one or more of JSON content, HTML content or script content to the client process at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model” [0060] “Data exchanged over the network channel 506 may be represented using technologies and/or formats including hypertext markup language (HTML) or extensible markup language (XML)”) and the message including the report can be communicated using HTML.
As per claim 12, claim 1 is incorporated, Martín further discloses:
further comprising: receiving, from the client process, a second client request that identifies a second model meta file of the plurality of model meta files, at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0045] “Datasets in the range of 100 to 1000 rows per request can be processed on the fly in response to one request”) and multiple requests can be processed for 100 to 1000 rows of data each;
the second model meta file corresponding with a second machine learning model at least by ([0015] “A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle” [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.” [0047] “If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable”) [0047] “The MLMs are executed on an Al platform on the fly, in a stateless manner” [0057] “For example, MLlib supports MLM persistence through a dataframe-based API 372, which provides functionality for saving and loading MLMs to Al platform 350 for persistence.”) and the MLMs are defined by the bundled JSON files; therefore, the second model meta file corresponding with a second machine learning model is another model JSON file, similar to but not the same file as the example shown in Fig. 4B included within the bundle;
accessing the model meta file storage to retrieve the second model meta file; using the second model meta file to create a second model request at least by ([0043] “In some embodiments, an MLM may already reside on an Al platform which hosts the MLM service disclosed herein. In such a case, previously, the MLM would be delivered or published directly to a consuming application and not to an API of the Al platform. With the MLM service, the MLM is delivered or published as part of an API call to a designated API of the Al platform. The MLM and the data are uploaded through the MLM service to the designated API of the Al platform and the MLM is applied live to the data by an execution engine of the Al platform, allowing for stateless MLM consumption of data and generation of MLM prediction”) and the generated API call comprises the MLM which was delivered or published as part of it from the AI platform on which is resides;
submitting the second model request to either the first machine learning service or a second machine learning service to cause the first or second machine learning service to evaluate the second model request against the second machine learning model at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.” [0011] “In this case, both the MLM and the dataset are contained in the API call” [0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values. Each line in the file is a data record consisting of one or more fields, separated by commas. As a non-limiting example, table 1 below provides an example of tabular data.” [0032] “the MLM service can be developed as a microservice on a microservice framework. Microservices are a variant of the service-oriented architecture (SOA). Unlike the SOA, microservices can operate and be deployed independently of other services and the protocols are lightweight. A microservice is significantly smaller than a service built on the SOA.” [0033] “Many microservice frameworks (e.g., SPARK framework, SPRING framework, etc.) can be used to develop the MLM service. Java is an example language that can be used to develop the MLM service on a microservice framework. As a non-limiting example, the MLM service can be built in Java on the SPRING platform using a utility called SPRING BOOT. Microservice programming techniques and tools are known to those skilled in the art and thus are not further described herein. Skilled artisans understand that the microservice framework provides infrastructural support for developing and running various microservices, including the MLM service”  [0044] shows Table 1 which includes a plurality of input variables and values [0062] “For instance, once an MLM is trained, a user can make a request to run the MLM on some data and the MLM service can take care of the rest of necessary actions to run the MLM on an Al platform, obtain a result, and return the result in a timely manner.”) and the dataset or data 234 is included with the MLM in the API call made to the AI platform as shown in Fig. 2B; further, the AI platform can be deployed with multiple microservices that operate independently (first and second machine learning services);
obtaining a second model result from the evaluation of the second model request at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220”);
…a second output defined in the first model meta file at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”);
…delivering content of the second output to the client process at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220. As shown in FIG. 2B, a MLM 232 and data 234 (to be processed by MLM 232) may reside on client system 210. In response to request 230, MLM service 220 can make an API call containing MLM 232 and data 234 to REST controller 270”).
Bowers further discloses:
comparing the second model result to one or more conditions of a second output …at least by ([0021] “a model evaluation engine 122 can perform offline testing of the latent model and compute evaluative metrics 124 based on the offline testing results 126. The evaluative metrics can be one or more binary values (e.g., “validation criteria failed” or “validation criteria passed”), discrete values (e.g., a discrete score between 0 and 10), or continuous (e.g., a percentage of the expected results that the latent model is able to reproduce by running a validation dataset or a percentage of overlapping results between the latent model and the production copy).” [0037] “the model evaluation engine 222 runs a test dataset through two or more machine learning models. The machine learner interface can generate a comparison report by comparing training configurations of the two or more machine learning models and comparing results and/or evaluative metrics of the results of running the test dataset.”) and the one or more conditions are the evaluative metrics;
and upon determining that the second model result matches the one or more conditions of the second output, delivering content of the second output to the client process at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model”) and the delivering content of the first output is the sending of a message including an evaluation reports which comprises a comparison between the results and evaluative metrics.
Regarding claim 13, Martín discloses:
A method, implemented by an abstraction system, for reducing the complexity of using a machine learning model in a client process, the method comprising: receiving, from a client process, a first client request that identifies a first model meta file that corresponds with a first machine learning model at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0015] “On the client side, the MLM service disclosed herein can reduce the complexity and previously required MLM deployment actions down to an API call containing a MLM and data.”) and that includes one or more values for one or more input parameters, the first model meta file defining the one or more input parameters, one or more variables, one or more converters and one or more outputs at least by ([0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation. In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly. The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and at least Fig. 4C shows the node file which defines the inputs and outputs, while at least Fig. 4B shows the model file which defines the attributes (more than zero variables) as well as a one hot encoder subdirectory, vector assembler subdirectory, standard scaler subdirectory, and linear regression subdirectory (more than zero converters);
employing the one or more converters defined in the first model meta file to determine one or more values for the one or more variables at least by ([0059] “In practice, ML workflows include many stages, from feature extraction and transformation to model fitting and tuning. As an example, a ML pipeline can consist of string indexing a set of categorical features, followed by one hot encoding them, assembling the results into a feature vector, and, finally, executing a linear regression on the features. A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle.” [0060] “In the root subdirectory, along with the bundle file, is a subdirectory “root” which contains the root transformer of the ML pipeline (e.g., a pipeline transformer). For example, the root subdirectory can contain a model for the ML pipeline and a node for the one hot encoder. FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation. In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly.”) and at least the model JSON file defines the one hot encoder, vector assembler, standard scalar, …linear regression (converters) as shown in Fig. 4B;
creating a first model request that includes at least one of the one or more values for the one or more input parameters that were included in the first client request and that includes at least one of the one or more values for the one or more variables at least by ([0034] “the MLM service can receive a request from a client system to run an already trained MLM on some new data that the MLM has not seen before (105). Based on this request, the MLM service makes an API call to a designated REST API on an Al platform. The API call contains the trained MLM and the new data.” [0044] shows Table 1 which includes a plurality of input data attributes (input parameters) and their values) and the generated API call comprises the MLM and dataset, wherein the MLM is defined by the bundled JSON files as shown in Figs. 4A-4C define attributes needed to run the model (variables);
submitting the first model request to a first machine learning service to cause the first machine learning service to evaluate the first model request against the first machine learning model at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.” [0011] “In this case, both the MLM and the dataset are contained in the API call” [0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values. Each line in the file is a data record consisting of one or more fields, separated by commas. As a non-limiting example, table 1 below provides an example of tabular data.” [0044] shows Table 1 which includes a plurality of input variables and values [0062] “For instance, once an MLM is trained, a user can make a request to run the MLM on some data and the MLM service can take care of the rest of necessary actions to run the MLM on an Al platform, obtain a result, and return the result in a timely manner.”) and the dataset or data 234 is included with the MLM in the API call made to the AI platform as shown in Fig. 2B;
obtaining a first model result from the evaluation of the first model request at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220”);
…a first output defined in the first model meta file at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”);
…a first output defined in the first model meta file at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”);
…delivering content of the first output to the client process at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220. As shown in FIG. 2B, a MLM 232 and data 234 (to be processed by MLM 232) may reside on client system 210. In response to request 230, MLM service 220 can make an API call containing MLM 232 and data 234 to REST controller 270”).
Martín fails to disclose “comparing the first model result to one or more conditions of a first output …; and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process”
However, Bowers teaches the following limitations, comparing the first model result to one or more conditions of a first output… at least by ([0021] “a model evaluation engine 122 can perform offline testing of the latent model and compute evaluative metrics 124 based on the offline testing results 126. The evaluative metrics can be one or more binary values (e.g., “validation criteria failed” or “validation criteria passed”), discrete values (e.g., a discrete score between 0 and 10), or continuous (e.g., a percentage of the expected results that the latent model is able to reproduce by running a validation dataset or a percentage of overlapping results between the latent model and the production copy).” [0037] “the model evaluation engine 222 runs a test dataset through two or more machine learning models. The machine learner interface can generate a comparison report by comparing training configurations of the two or more machine learning models and comparing results and/or evaluative metrics of the results of running the test dataset.”) and the one or more conditions are the evaluative metrics;
and upon determining that the first model result matches the one or more conditions of the first output, delivering content of the first output to the client process at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model”) and the delivering content of the first output is the sending of a message including an evaluation reports which comprises a comparison between the results and evaluative metrics.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bowers into the teaching of Martín because the references similarly disclose the utilization of machine learning models. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Martín to further include the evaluation of models and their results as in Bowers in order to “improve[s] the workflow of building and optimizing (e.g., accuracy, consistency, efficiency, or any combination thereof) machine learning models” (Bowers, [0011]).
As per claim 14, claim 13 is incorporated, Martín further discloses:
wherein the one or more converters comprise one or more of a database query or a function at least by ([0060] “For example, the root subdirectory can contain a model for the ML pipeline and a node for the one hot encoder. FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json)…In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly.”) and the one hot encoder, vector assembler…linear regression (converters) are funcitons.
As per claim 15, claim 13 is incorporated, Martín further discloses:
wherein creating the first model request comprises ordering, within the first model request, the at least one of the one or more values for the one or more input parameters that were included in the first client request and the at least one of the one or more values for the one or more variables in accordance with corresponding output fields defined in the first model meta file at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0044] shows table 1 which includes input data attributes and their values [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation.…The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”)  are ordered in according with the outputs (“port”: “prediction”, “name”: “prediction”) as specified in the node JSON file shown in Fig. 4C.
As per claim 16, claim 13 is incorporated, Bowers further discloses:
wherein the content of the first output that is delivered to the client process includes one or more of JSON content, HTML content or script content at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model” [0060] “Data exchanged over the network channel 506 may be represented using technologies and/or formats including hypertext markup language (HTML) or extensible markup language (XML)”) and the message including the report can be communicated using HTML.
As per claim 17, claim 13 is incorporated, Martín further discloses:
further comprising: receiving input that defines the one or more input parameters, the one or more variables, the one or more converters and the one or more outputs; and creating the first model meta file from the received input at least by ([0047] “developers and data scientists alike can upload their developed and trained MLMs and data and get responses. The MLMs are executed on an Al platform on the fly, in a stateless manner. …If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable.”) and the MLM input into the AI platform can be stored (as the bundle of JSON files which include the inputs, output, attributes, one hot encoder, vector assembler…linear regression.
As per claim 18, claim 13 is incorporated, Martín further discloses:
wherein creating the first model request comprises: creating a table that includes a column for each of the one or more input parameters and the one or more variables defined in the first model meta file and that includes a row for each of the one or more values; populating cells of the column for each of the one or more input parameters using the one or more values for the one or more input parameters that are included in the first client request; populating cells of the column for each of the one or more variables in response to executing the one or more converters; and after populating the cells, creating the first model request using the values in the cells at least by ([0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values.” [0046] “As described above, an execution engine of the Al platform is operable to infer, from data 234, a data schema for MLM 232. In some embodiments, this can be accomplished by constructing a dataframe with named columns from data 234. A dataframe is a distributed collection of data organized into named columns that provides operations to filter, group, or compute aggregates. The Al platform already has the ability to construct dataframes from structure data files. Leveraging this ability, the execution engine can get the named columns of the dataframe constructed from data 234 and, from the named columns of the dataframe, the execution engine can create a structured description (i.e., a data schema) of what is contained in the dataset (e.g., eight columns and names of the column headers) and how data is organized in the dataset (e.g., the order of the names of the column headers).”).
Regarding claim 19, Martín discloses:
One or more computer storage media storing computer executable instructions which when executed implement a method for reducing the complexity of using a machine learning model in a client process, the method comprising: maintaining a model meta file storage that stores a plurality of model meta files at least by ([0015] “On the client side, the MLM service disclosed herein can reduce the complexity and previously required MLM deployment actions down to an API call containing a MLM and data.” [0059] “In practice, ML workflows include many stages, from feature extraction and transformation to model fitting and tuning. As an example, a ML pipeline can consist of string indexing a set of categorical features, followed by one hot encoding them, assembling the results into a feature vector, and, finally, executing a linear regression on the features. A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle” [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.” [0047] “If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable”) and Figs. 4A-4C show an example of a bundle of JSON files (plurality of model meta files) including a bundle file, model file, and node file, respectively,
each model meta file corresponding with a particular machine learning model each model meta file corresponding with a particular machine learning model at least by ([0015] “A described above, such a ML pipeline can be serialized into a bundle. The bundle has a structure that includes, in its root directory, a bundle file (e.g., a JSON file) which provides metadata about the serialization of the bundle. An example of a bundle file 400 is shown in FIG. 4A. In this case, bundle file 400 describes a serialization format “format” utilized to serialize this bundle, a unique identifier “name” for a root transformer, a timestamp “timestamp” defining when the bundle was serialized, and a Java universal unique identifier “uid” automatically generated as a unique identifier for the bundle” [0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.” [0047] “If desired, a storage service could be provided to store the MLM in the cloud computing environment so that the MLM is reusable”) and the bundle of JSON files include a bundle file, model file, and node file; that is, the model meta file corresponding with a particular machine learning model is the model 410 JSON file with an example shown in Fig. 4B included within the bundle,
each model meta file defining zero or more input parameters, zero or more variables, zero or more converters and zero or more outputs at least by ([0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation. In this example, the root subdirectory can include further subdirectories, one for each stage in the ML pipeline (e.g., two string indexer subdirectories, a one hot encoder subdirectory, a vector assembler subdirectory, a standard scaler subdirectory, and a linear regression subdirectory). Each subdirectory contains a model and a node. For example, the linear regression subdirectory can contain a model JSON file specifying the operation to be executed as “linear_regression” and the values needed by “linear_regression” to execute properly. The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and at least Fig. 4C shows the node file which defines the inputs and outputs, while at least Fig. 4B shows the model file which defines the attributes (more than zero variables) as well as a one hot encoder subdirectory, vector assembler subdirectory, standard scaler subdirectory, and linear regression subdirectory (more than zero converters);
providing an application programming interface (API) by which the client process can submit a client request that identifies one of the plurality of model meta files at least by ([0043] “In some embodiments, an MLM may already reside on an Al platform which hosts the MLM service disclosed herein. In such a case, previously, the MLM would be delivered or published directly to a consuming application and not to an API of the Al platform. With the MLM service, the MLM is delivered or published as part of an API call to a designated API of the Al platform. The MLM and the data are uploaded through the MLM service to the designated API of the Al platform and the MLM is applied live to the data by an execution engine of the Al platform, allowing for stateless MLM consumption of data and generation of MLM prediction”);
in response to receiving a client request via the API: determining which of the plurality of model meta files the client request identifies at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.”) and the request identifies an MLM, which is defined by the bunded JSON files as in Figs. 4A-4C;
using the identified model meta file to create a model request at least by ([0043] “In some embodiments, an MLM may already reside on an Al platform which hosts the MLM service disclosed herein. In such a case, previously, the MLM would be delivered or published directly to a consuming application and not to an API of the Al platform. With the MLM service, the MLM is delivered or published as part of an API call to a designated API of the Al platform. The MLM and the data are uploaded through the MLM service to the designated API of the Al platform and the MLM is applied live to the data by an execution engine of the Al platform, allowing for stateless MLM consumption of data and generation of MLM prediction”) and the generated API call comprises the MLM which was delivered or published as part of it from the AI platform on which is resides;
submitting the model request to a machine learning service to cause the machine learning service to evaluate the model request against the particular machine learning model with which the identified model meta file corresponds at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset. The MLM can be developed, trained, validated, and/or tested using any suitable ML modeling tools and ML libraries available on the market today. As a non-limiting example, the MLM can be structured to implement an ensemble learning method, a random forest classifier, a meta estimator, a random decision forest, etc. The request contains and/or references the MLM and the dataset. The MLM service takes the MLM and the dataset and makes an API call to the stateless REST API of the Al platform.” [0011] “In this case, both the MLM and the dataset are contained in the API call” [0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values. Each line in the file is a data record consisting of one or more fields, separated by commas. As a non-limiting example, table 1 below provides an example of tabular data.” [0044] shows Table 1 which includes a plurality of input variables and values [0062] “For instance, once an MLM is trained, a user can make a request to run the MLM on some data and the MLM service can take care of the rest of necessary actions to run the MLM on an Al platform, obtain a result, and return the result in a timely manner.”) and the dataset or data 234 is included with the MLM in the API call made to the AI platform as shown in Fig. 2B;
obtaining a model result from the evaluation of the model request at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220”);
…an output defined in the first model meta file at least by ([0060] “FIG. 4B shows an example of a model 410 as a JSON file (e.g., model.json) and FIG. 4C shows an example of a node 420 as a JSON file (e.g., node.json). Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute.”);
…delivering content of the first output to the client process at least by ([0040] “FIG. 2B shows more details on a request 230 received by MLM service 220 and a response 240 returned by MLM service 220. As shown in FIG. 2B, a MLM 232 and data 234 (to be processed by MLM 232) may reside on client system 210. In response to request 230, MLM service 220 can make an API call containing MLM 232 and data 234 to REST controller 270”).
Martín fails to disclose “comparing the model result to one or more conditions of an output …; and upon determining that the model result matches the one or more conditions of the output, delivering content of the output to the client process”
However, Bowers teaches the following limitations, comparing the first model result to one or more conditions of an output… at least by ([0021] “a model evaluation engine 122 can perform offline testing of the latent model and compute evaluative metrics 124 based on the offline testing results 126. The evaluative metrics can be one or more binary values (e.g., “validation criteria failed” or “validation criteria passed”), discrete values (e.g., a discrete score between 0 and 10), or continuous (e.g., a percentage of the expected results that the latent model is able to reproduce by running a validation dataset or a percentage of overlapping results between the latent model and the production copy).” [0037] “the model evaluation engine 222 runs a test dataset through two or more machine learning models. The machine learner interface can generate a comparison report by comparing training configurations of the two or more machine learning models and comparing results and/or evaluative metrics of the results of running the test dataset.”) and the one or more conditions are the evaluative metrics;
and upon determining that the first model result matches the one or more conditions of first output, delivering content of the output to the client process at least by ([0022] “For example, if a model is undergoing recurring training (e.g., thereby consuming computational resource from a pool of computing devices) but not serving any live traffic, the machine learner platform can send a message (e.g., an email message, a text message, an enterprise-level internal message, or any combination thereof) to one or more developer/analyst users associated with the model to terminate the schedule for recurring training…For another example, if the evaluation metrics of a model falls below a threshold or above a threshold, the machine learner platform can send a message to flag the model's success or failure. In some embodiments, the message can include an evaluation report containing a rendering of its evaluative metric statistics and/or a comparison report containing a rendering of a comparison diagram or table between the evaluative metrics and/or training configurations of the model and another model”) and the delivering content of the first output is the sending of a message including an evaluation reports which comprises a comparison between the results and evaluative metrics.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bowers into the teaching of Martín because the references similarly disclose the utilization of machine learning models. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Martín to further include the evaluation of models and their results as in Bowers in order to “improve[s] the workflow of building and optimizing (e.g., accuracy, consistency, efficiency, or any combination thereof) machine learning models” (Bowers, [0011]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martín (US 2020/0394566) in view of Bowers (US 2016/0300156) and further in view of Pestaña (US 2022/0198336).
As per claim 2, claim 1 is incorporated, Martín further discloses:
wherein the first model meta file defines one or more input parameters at least by ([0060] “Model file 410 can include each stage defined in the workflow of the ML pipeline, including everything in the transformation stage and information needed during the usage of the model. For example, “op” specifies the operation to be executed and “attributes” contains the values needed by the operation in order to execute. Likewise, node file 420 can specify (by “name”) the name of the node in an execution graph and specify (by “shape”) the inputs and outputs of the node and how they are to be use by the operation…The linear regression subdirectory can further contain a node JSON file specifying (by “name”) the name of the node in an execution graph and specifying (by “shape”) the inputs (e.g., “port”: “features”, “name”: “scaledFeatures”) and outputs (“port”: “prediction”, “name”: “prediction”) of the node and how they are to be use by the operation”) and the first client request includes one or more values for each of the one or more input parameters at least by ([0010] “The MLM service may receive, from the client system, a request to run a MLM with a dataset…The request contains and/or references the MLM and the dataset.” [0044] “data 234 can be in any suitable file format, including the JSON file format, the CSV file format, etc. Other file formats are also possible. Data 234 can contain new data that MLM 232 has not processed before. In some embodiments, data 234 can contain tabular data stored in a delimited text file that uses a comma to separate values. Each line in the file is a data record consisting of one or more fields, separated by commas. As a non-limiting example, table 1 below provides an example of tabular data.” [0044] shows Table 1 which includes a plurality of input variables and values);
…meta file at least by ([0059]-[0060]).
Martín, Bowers fail to disclose “wherein the method further comprises: validating the first client request by determining that the first client request includes the one or more values for each of the one or more input parameters that are defined in the first model meta …”
However, Pestaña teaches the above limitation at least by ([0008] “The information contained in the provider register may include, for each machine learning model provided by one of the plurality of machine learning model providers, at least one of an output parameter provided by the respective machine learning model, one or more input parameters required by the respective machine learning model, a type of the respective machine learning model, and one or more evaluation metric values indicative of output characteristics supported by the respective machine learning model” [0071] “In step 2, the broker component 804 may check the matching machine learning models using the information contained in the provider register and send a “get model” message including the identification of the output parameter to the machine learning model provider 802 providing the determined machine learning model. In step 3, the machine learning model provider 802 may respond to the broker component 804 together with the machine learning model, the model type and a list of identifications of input parameters required by the model. In step 4, the broker component 804 may respond to the machine learning model consumer 902 together with the machine learning model, the model type and the list of identifications of input parameters required by the model accordingly.) and at least Fig. 9 shows that the MLB or broker component 804 validates the request by matching it to machine learning models based on the information contained about the models in the provider register, such as the input parameters required by the respective learning model.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pestaña into the teaching of Martín, Bowers because the references similarly disclose the utilization of machine learning models. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the matching of input values provided in the request to those required by a model as in Pestaña in order to prevent any potential errors such as due to undefined or incorrectly-defined parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169